internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br5-plr-161071-01 date date bank bankus bank b bank c date a date b date c date d date e date f date g month a month b banking license city a city b country a dear this is in reply to a private_letter_ruling request dated date a requesting rulings under sec_882 of the internal_revenue_code_of_1986 the code the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination bank is an international banking institution that is incorporated under the laws of country a and that maintains branches representative offices and subsidiaries in the united_states and various other countries prior to date b bank operated a us branch office in city a under a banking license through which bank represents it was engaged in the active_conduct of banking finance or similar_business within the meaning of regulation c i bank’s operations satisfied the definition of bank under code sec_581 and sec_585 bank represents that it surrendered its banking license on date b bank represents that surrendering its banking license required it to sell certain assets including loans loan commitments and letters of credit to its us affiliate bankus the assets and liabilities recorded on the us branch’s books_and_records were eliminated by date d bank represents that it also transferred debt securities that were attributable to its u s office under sec_1_864-4 to its foreign_branch office in city b in month a bank represents that deposits ceased to be taken on its books_and_records during month b bank continued to hold a banking license even after it had transferred its assets and liabilities and ceased to take deposits because it continued to operate a us banking business with all transactions recorded on its city b books_and_records rather than on city a books_and_records bank represents that it surrendered its banking license on date b during this time bank’s u s business involved marketing its foreign exchange products making markets in interest rate derivatives and trading emerging market currency and bonds throughout this time even after month b when bank stopped taking deposits in its u s branch bank continued to file its u s tax returns using the fixed ratio method applicable to banks that it had elected under sec_1_882-5 bank represents that it relinquished its banking license when its parent on date g purchased and merged bank b into bank c bank also represents that the merged corporation applied for a ruling with the banking license regulator that allowed bank c to act as agent for bank in city a without requiring it to have a banking license because bank allowed city a employees to have discretion to book transactions on bank’s city b balance_sheet for u s tax purposes bank represents that as a result of the exercise of bank c’s discretionary activities conducted in the united_states on behalf of bank that it continues to have a us permanent_establishment under article of the united states- country a double tax_convention entered into force on date c requested ruling for the tax_year ending date d bank requests that it be entitled to use the ninety three percent fixed ratio described in sec_1_882-5 for the entire taxable_year requested ruling for the tax_year ending date e bank requests permission to change its election pursuant to sec_1_882-5 from the fixed ratio method described in regulation c to the actual ratio method described in c i to determine its us connected liabilities under regulation c bank represents that it can no longer use the percent fixed ratio as of date d because it no longer satisfied the definition of a bank under sec_585 as a result of its cessation of taking deposits as a substantial part of its u s trade_or_business discussion sec_1_882-5 provides rules for determining the amount of interest_expense of a foreign_corporation that is allocable under sec_882 of the code to income that is or is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1_882-5 provides determination of total amount of u s -connected liabilities for the taxable_year general_rule the amount of u s -connected liabilities for the taxable_year equals the total value of u_s_assets for the taxable_year as determined under paragraph b of this section multiplied by the actual ratio for the taxable_year as determined under paragraph c of this section or if the taxpayer has made an election in accordance with paragraph c of this section by the fixed ratio sec_1_882-5 provides elective fixed ratio method of determining u_s_liabilities a taxpayer that is a bank as defined in sec_585 without regard to the second sentence thereof may elect to use a fixed ratio of percent in lieu of the actual ratio a taxpayer that is neither a bank nor an insurance_company may elect to use a fixed ratio of percent in lieu of the actual ratio a bank as defined in sec_585 is a corporation that would otherwise meet the definition of a bank within sec_581 except for the fact that it is a foreign_corporation sec_581 provides in relevant part t he term bank means a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions bank is a banking institution resident in country a that would meet the requirements of sec_581 if it were a u s domestic_corporation it has not represented that it is a_trust company or that a substantial part of its business in the united_states consists of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency accordingly bank will only qualify as a bank within the meaning of sec_581 if it engages in the other activities prescribed by the statute code sec_585 by reference to sec_581 requires a substantial part of bank’s business in the united_states to consist of taking deposits and making loans and discounts and that it be subject_to regulatory supervision and examination by a state or federal regulatory agency bank only satisfied the definition of bank under sec_585 through the end of its taxable_year ending date d regardless of whether it continued to possess a banking license after this date possession of a banking license does not imply that an entity is a bank although bank remained engaged in a u s trade_or_business after date d it stopped taking deposits and therefore failed to meet the definition of a bank within the meaning of sec_1_882-5 and by reference sec_585 and sec_581 accordingly based on the facts and representations submitted after bank ceased to take deposits it could no longer apply the percent elective fixed ratio method permitted only to a taxpayer that is a bank under c since after date d bank did not qualify as a bank under sec_1_882-5 it must request permission to switch to the actual ratio or automatically be subject_to the fixed capital ratio pursuant to c under sec_1_882-5 bank is not eligible to make a new election with respect to the computation of its u s connected liabilities under sec_1_882-5 for the year ending date e without the consent of the commissioner sec_1_882-5 provides in relevant part a n elected method must be used for a minimum of five years before the taxpayer may elect a different method to change an election before the end of the requisite five-year period a taxpayer must obtain the consent of the commissioner the commissioner will generally consent to a taxpayer’s request to change its election only in rare and unusual circumstances based solely on the facts and representations submitted bank is permitted to allocate interest_expense under sec_1_882-5 in the manner provided below and subject_to the following conditions ruling number bank shall remain on the percent fixed ratio method for the entire taxable_year ending on date d since bank satisfied the definition of bank under sec_585 without regard to the second sentence thereof for a substantial part of the tax_year which included the beginning of the year ruling number for the year ended date e bank may switch to the actual ratio method prescribed in sec_1_882-5 by filing an amended tax_return for such year an amended_return with respect to this election for the taxable_year ended date e may be satisfied by furnishing a written_statement that includes this private_letter_ruling in the same manner prescribed by sec_1 h iii b within days of the date of this letter and without regard to the requirements of sec_1_6664-2 if bank switches to the actual ratio for the taxable_year ending date e bank must remain on such method for a minimum of five years and may not make a new election before the end of such requisite period without the consent of the commissioner or_his_delegate if bank does not switch to the actual ratio for the taxable_year ending date e by filing an amended_return bank may make the election with its original timely filed return including extensions for the year ended date f if bank makes the actual ratio election for the year ended date f bank must remain on the actual ratio for a minimum of five years even if bank obtains another banking license in the united_states and begins banking operations that qualify it as a bank within the meaning of sec_585 without regard to the second sentence thereof during that minimum five year period for any year as of the taxable_year ended date e that bank does not make an actual ratio election bank’s fixed ratio will be fifty percent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences or any aspect of any transaction or item not discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant including any amended or previously filed return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely ____________ paul epstein senior technical reviewer branch office of associate chief_counsel international
